Citation Nr: 0607119	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-11 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1966 until 
September 1968.  He died on April [redacted], 2001.  The appellant is 
the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2001; the death certificate 
lists the immediate cause of death as tongue cancer.  

2.  At the time of the veteran's death, service connection 
had not been established for any disability.  

3.  The competent evidence does not demonstrate that the 
veteran's terminal squamous carcinoma of the tongue was 
causally related to active service, to include exposure to 
herbicides.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.310, 3.312 (2005).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of an April 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of her and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
her that additional information or evidence was needed to 
support her claim, and asked her to send the information or 
evidence to the AOJ.  In addition, the December 2005 
Supplemental Statement of the Case included such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in her possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the appellant's own statements in support of her 
claims.  The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

I.  Entitlement to service connection for the cause of the 
veteran's death.

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  At the outset, the 
Board notes that direct service connection, including on a 
presumptive basis, for the veteran's terminal tongue cancer 
has not been established because competent evidence of record 
does not show that the disease was present during active 
service, nor manifested or aggravated within the applicable 
presumptive period of one year following service for chronic 
diseases including malignant tumors.  See 38 C.F.R. §§ 3.307, 
3.309.  Finally, there is no basis for a grant of presumptive 
service connection on the basis of herbicide exposure, as 
will be explained below.

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f).  38 C.F.R. § 3.307(a)(6)(iii).  

It is acknowledged that the veteran had active service in the 
Republic of Vietnam within the applicable time period under 
38 C.F.R. § 3.307(a)(6)(iii).  Indeed, his form DD 214 
indicated receipt of the Vietnam Service Medal and the 
Vietnam Campaign Medal.  Due to such active service in 
Vietnam, it is presumed that the veteran was exposed to 
herbicides.  However, despite such presumed exposure, a grant 
of presumptive service connection is not for application here 
because tongue cancer is not among the diseases listed under 
38 C.F.R. § 3.309(e).  The Board does note that, even where 
presumptive service connection is not warranted, service 
connection may still be established by proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  In this regard, a letter dated in August 2001 
from S. G. G., M.D., and another dated in September 2001 from 
G. F. F., M.D. have been reviewed.  Dr. S. G. G. stated that 
the veteran's malignancy "may have been contributed to by 
toxin exposures in the past such as Agent Orange."  Dr. G. 
F. F. indicated that several research studies showed a 
relationship between Agent Orange exposure and the veteran's 
terminal cancer.  He added that other studies did not show 
such a relationship.  He remarked that the medical literature 
did not provide a firm foundation for concluding either that 
exposure to Agent Orange did or did not lead to the veteran's 
terminal cancer.  

From the correspondence described above, the competent 
evidence of record does not establish that it is at least as 
likely as not that the veteran's terminal squamous cell 
carcinoma of the tongue resulted from herbicide exposure 
during the veteran's active duty.  Indeed, when the question 
was posed to a VA examiner in June 2005, he concluded that it 
was impossible to state that herbicide exposure was a primary 
cause of the veteran's tongue cancer.  He noted that there 
were multiple risk factors for carcinoma of the oropharynx.  
He reported that the most predominant risk factors included 
cigarette smoking, pipe smoking, alcohol consumption and 
tobacco chewing.  Other lesser risk factors included poor 
diet, a weakened immune system, exposure to chemicals, 
viruses, acid reflux disease and sun exposure.  The VA 
examiner was unable to determine if the veteran had a history 
of smoking or alcohol consumption.  If the veteran did have a 
history of smoking or alcohol use, then the VA examiner 
opined that such factors would have been the primary cause of 
the veteran's terminal cancer.  However, even in the absence 
of such factors, the examiner maintained that it was less 
likely than not that Agent Orange exposure was the primary 
contributor to the tongue cancer.  He instead concluded that 
it was "a minor contributor if it (had) contributed at 
all."  

Because the VA examiner had access to the veteran's claims 
folder, to include the other competent opinions of record, 
his opinion is found to be highly probative.  Moreover, his 
determination is consistent with the other competent opinions 
of record, which state that herbicide exposure was a possible 
cause of the veteran's terminal squamous cell carcinoma of 
the tongue but did not hold that it was at least as likely as 
not that such causal relationship existed.  
 
For all of the foregoing reasons, then, direct service 
connection for the veteran's terminal tongue cancer, to 
include on a presumptive basis, is not warranted.  

The Board will now consider the central claim at issue here, 
that of entitlement to service connection for the cause of 
the veteran's death.  

A grant of service connection for the cause of the death of a 
veteran is warranted where the evidence establishes that a 
service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2005).
Here, the veteran died of tongue cancer.  The death 
certificate did not list any other conditions as contributing 
to death.

In the present case, the veteran was not service-connected 
for any disabilities at the time of his death in April 2001.  
Therefore the requirements of 38 C.F.R. § 3.12 are not 
satisfied and a grant of service connection for the veteran's 
death is not justified.  

In conclusion, the evidence of record fails to demonstrate 
that the veteran's terminal squamous cell carcinoma of the 
tongue was causally related to active service or to any 
service-connected disability.  As such, the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 2002).

Discussion

The appellant also seeks VA dependency and indemnity 
compensation benefits (DIC), which may be awarded to a 
surviving spouse upon the service-connected death of a 
veteran. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (2005).  

Applicable law provides that the VA will pay Dependency and 
Indemnity Compensation benefits to the surviving spouse of a 
deceased veteran who was in receipt of, or entitled to 
receive compensation, at the time of his death for a service- 
connected disability that was rated totally disabling if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; was 
rated by the VA as totally disabling continuously since the 
veteran's release from active duty and for at least five 
years immediately preceding death; or rated by the VA as 
totally disabling for a continuous period of not less than 
one year immediately preceding death, if the veteran was a 
former prisoner of war who died after September 30, 1999.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 
"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by the VA but was not receiving compensation 
because, (1) the VA was paying the compensation to the 
veteran's dependents; (2) the VA was withholding the 
compensation under authority of 38 U.S.C.A. § 5314 to offset 
an indebtedness of the veteran; (3) the veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) the VA was withholding payments under 38 
U.S.C.A. § 5308 but determines that benefits were payable 
under 38 U.S.C.A. § 5309. 38 C.F.R. § 3.22(b).  Also, "rated 
by VA as totally disabling" includes total disability ratings 
based on unemployability. 38 C.F.R. § 3.22(c).

As previously stated, the veteran was not service-connected 
for any disability at the time of his death in April 2001.  
As such, the requirements for a grant of benefits under 38 
U.S.C.A. § 1318 have not been satisfied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318 (West 2002) is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


